Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 1 of 14 PageID 545



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

JAMES ALEXANDER LOGAN,

                  Plaintiff,

v.                                           Case No. 3:17-cv-765-J-39PDB

T. A. SPREADLY,1

               Defendant.
______________________________

                                   ORDER

                                 I. Status
      Plaintiff, James Alexander Logan, an inmate of the Florida

Department of Corrections, is proceeding pro se on a civil rights

complaint (Doc. 1; Compl.) against Defendant Sergeant T. Spradley.

Plaintiff alleges Defendant Spradley was deliberately indifferent

to his safety when Spradley saw his cellmate attack him on December

15, 2016, and failed to intervene. See Compl. at 9, 13.2 Before

the Court is Defendant’s motion for summary judgment (Doc. 72;




      1In his complaint, Plaintiff spells Defendant’s last name as
“Spreadly,” which is the spelling reflected on the Court’s docket.
As is evident from Defendant’s filings (Docs. 72, 72-1), his last
name is spelled “Spradley.” The Court will direct the Clerk to
update the docket accordingly.

      Plaintiff’s allegations are fully summarized in this Court’s
      2

order on Defendants’ motions to dismiss. See Order (Doc. 63).
Plaintiff’s claims against the other Defendants have been
dismissed. Id.
Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 2 of 14 PageID 546



Motion), which Plaintiff opposes (Docs. 78, 79; Pl. Resp.) (Docs.

78-1, 78-2; Pl. Ex.).3

                     II. Summary Judgment Standard

      Under Rule 56, “[t]he court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). An issue is genuine when the

evidence is such that a reasonable jury could return a verdict in

favor of the nonmovant. Mize v. Jefferson City Bd. of Educ., 93

F.3d 739, 742 (11th Cir. 1996) (quoting Hairston v. Gainesville

Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere

scintilla    of   evidence   in   support    of   the   non-moving   party’s

position is insufficient to defeat a motion for summary judgment.”

Kesinger ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243,

1247 (11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 252 (1986)).

      The party seeking summary judgment bears the initial burden

of demonstrating to the court, by reference to the record, that

there are no genuine issues of material fact to be determined at

trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

Cir. 1991). The record to be considered on a motion for summary

judgment    may   include    “depositions,    documents,    electronically


      3On different dates, Plaintiff submitted duplicate copies of
his response with an exhibit.
                                      2
Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 3 of 14 PageID 547



stored    information,      affidavits        or   declarations,        stipulations

(including     those      made    for    purposes        of    the   motion    only),

admissions, interrogatory answers, or other materials.” Fed. R.

Civ. P. 56(c)(1)(A).

       “When a moving party has discharged its burden, the non-

moving party must then go beyond the pleadings, and by its own

affidavits, or by depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there

is a genuine issue for trial.” Jeffery v. Sarasota White Sox,

Inc., 64 F.3d 590, 593–94 (11th Cir. 1995) (internal citations

and quotation marks omitted).

       On summary judgment, a party opposing the motion must point

to evidence in the record to demonstrate a genuine dispute of

material fact. Fed. R. Civ. P. 56(c)(1). Substantive law determines

the materiality of facts, and “[o]nly disputes over facts that

might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson, 477

U.S.     at   248.   In    determining        whether         summary    judgment     is

appropriate,     a   court       “must   view      all   evidence       and   make   all

reasonable inferences in favor of the party opposing summary

judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir.

1995) (citing Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del

Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).



                                          3
Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 4 of 14 PageID 548



                            III. Defendant’s Motion

      Defendant Spradley argues the evidence shows the absence of

a   genuine    issue   of    material   fact   regarding   whether    he     was

deliberately indifferent to Plaintiff’s request for protection

(under    a   failure-to-protect     theory)    or   whether   he   failed    to

intervene during the attack (under a failure-to-intervene theory).

See Motion at 8, 10-11. Additionally, Defendant Spradley maintains

Plaintiff’s request for compensatory and punitive damages must be

dismissed because he suffered only de minimis injuries. Id. at 13-

14. Finally, Defendant Spradley invokes qualified immunity. Id. at

15.

      Defendant Spradley does not dispute Plaintiff was injured on

December 15, 2016. See Motion at 3. However, Defendant disputes

all other pertinent allegations, including that Plaintiff was

attacked by his cellmate, Inmate Banks.4 In his declaration (Doc.

72-1; Def. Ex. A), Defendant Spradley avers the facts relayed by

Plaintiff “are not true.” Def. Ex. A ¶ 3. In stark contrast to

Plaintiff’s      version    of   events,    Defendant   Spradley    says     the

following transpired on December 15, 2016:

                   I was on quad 4 of F dormitory cell front
              F4208, where Inmate Logan . . . and Inmate
              Banks . . . were housed. Inmate Banks and
              Inmate Logan both told me they had issues and
              could no longer be housed together. In

      4Plaintiff spells the inmate’s last name as “Bank.” See
Compl. at 11; Resp. at 2. According to prison documents, the
inmate’s last name is spelled “Banks.” Def. Ex. B at 1.
                                        4
Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 5 of 14 PageID 549



            response, I ordered both [i]nmates to submit
            to hand restraints to be reassigned to a new
            housing location. I restrained both inmates
            and removed Inmate Logan from the cell with
            Inmate Banks and placed him in the holding
            cell. Inmate Banks remained in the housing
            cell. At this time, Inmate, [sic] Logan had no
            visible injuries. Approximately 30 minutes
            later, I returned to the holding cell and
            Inmate Logan had spots of blood on his chest,
            nose,   left   middle-finger,   and   he   was
            complaining of his knee hurting. Inmate Logan
            then made an allegation that Inmate Banks
            assaulted him. Inmate Logan was seen by
            medical with 2 1cm superficial lacerations to
            his left knee, 1 cm laceration to his upper
            left chest, 3cm laceration to his middle left
            middle [sic] finger, and the bridge of his
            nose was swollen. . . . [A]t no time during
            this incident did I see the inmates exchanging
            blows or fighting.

Id. Defendant Spradley wrote an incident report on December 15,

2016, relaying the facts as stated in his declaration (Doc. 72-2;

Def. Ex. B). The shift supervisor noted there were no witnesses to

the incident and Inmate Banks was “a confirmed member of the

security threat group known as ‘Gorilla Stone Ganstas.’” Def. Ex.

B at 1. The supervisor forwarded the incident report to the Office

of the Inspector General (IG) and placed Plaintiff on protective

management pending a review by the ICT (Institution Classification

Team). Id. A nurse evaluated Plaintiff, recorded his injuries, and

cleansed his lacerations. Id. at 2-3, 6.

      Plaintiff submitted an emergency grievance on December 19,

2016, reporting that Defendant Spradley ignored Inmate Banks’s

initial attack (a punch) and allowed another gang-member inmate to

                                     5
Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 6 of 14 PageID 550



slide a knife under their shared-cell door to Inmate Banks (Doc.

72-3; Def. Ex. C). Plaintiff expressly requested video footage be

retained    pursuant     to     section     33-602.033   of     the    Florida

Administrative Code. Def. Ex. C at 3, 4. The Warden’s office

approved Plaintiff’s grievance and referred his complaint to the

IG’s office for “appropriate action.” Id. at 2. The response did

not address Plaintiff’s request to preserve video evidence.

                       IV. Analysis & Conclusions

      In his complaint, Plaintiff alleges Defendant Spradley was

deliberately indifferent        to Plaintiff’s safety         for   Spradley’s

failure to protect Plaintiff and his failure to intervene when

Plaintiff’s cellmate attacked him. See Compl. at 9, 17. In his

response, Plaintiff clarifies that he does not proceed under a

failure-to-protect     theory     but   under   a   deliberate-indifference

theory. In fact, Plaintiff asserts he did not tell Defendant

Spradley he and Inmate Banks had issues, and he disputes that

Defendant Spradley moved him to a holding cell to separate the two

inmates. See Pl. Resp. at 5, 7; Pl. Ex. at 2-3.

             A. Eighth Amendment Claim & Qualified Immunity

      In   his   verified     complaint,5   Plaintiff    asserts      Defendant

Spradley saw Inmate Banks punch Plaintiff and then walked away




      5The factual assertions a plaintiff makes in a verified
complaint satisfy “Rule 56’s requirements for affidavits and sworn
declarations,” and are therefore given the same weight as factual
                                        6
Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 7 of 14 PageID 551



from the cell where the two inmates were housed together. Compl.

at 11. Plaintiff also alleges Defendant Spradley heard Inmate Banks

request a knife from another gang member, Inmate Harris. Id. at

11-12. Plaintiff does not make clear in his complaint whether

Defendant Spradley permitted Inmate Harris to pass the knife to

Inmate Banks or whether he witnessed the act. See id. However, in

his affidavit, which he provides with his response to Defendant’s

motion, Plaintiff clarifies that Defendant Spradley “was present”

when Inmate Harris slid the knife to Inmate Banks. Pl. Ex. at 4.

      Defendant Spradley denies having seen the cellmates fighting

and maintains he separated the inmates before Plaintiff sustained

his   injuries.     Def.   Ex.    A    ¶   3.     And,   he    argues,   Plaintiff’s

“speculation about what [he] saw” is not enough to withstand

summary judgment. Motion at 11. Defendant Spradley also says

Plaintiff’s    grievance     conflicts           with    the   allegations     in   his

complaint,    and   Spradley      faults        Plaintiff      for   using   imprecise

terminology in his complaint. For instance, Defendant Spradley

notes Plaintiff alleges in his complaint that he asked Spradley to

“roll the door” when Inmate Banks started punching him, but

Plaintiff did not assert as much in his grievance written days

after   the   incident.     Id.       at   18.    Additionally,       Spradley      says

Plaintiff’s claim should be dismissed because he does not overtly



statements made in an affidavit. Stallworth v. Tyson, 578 F. App’x
948, 950 (11th Cir. 2014).
                                           7
Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 8 of 14 PageID 552



say that Inmate Banks “took the knife and stabbed [Plaintiff].”

Id. at 18-19. Rather, Defendant points out, Plaintiff alleges

another     gang    member,     Inmate          Harris,       slid     a     knife        under

“[Plaintiff’s]      cell    door”     and       he    was    stabbed.      Compl.     at     12

(emphasis added).

      As Defendant’s attorney surely is aware, this Court must

liberally construe Plaintiff’s pro se pleadings. See Haines v.

Kerner, 404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011). And the Court must credit Plaintiff’s

sworn allegations. See Sears v. Roberts, 922 F.3d 1199, 1206 (11th

Cir. 2019) (“[S]tatements in [a plaintiff’s] verified complaint,

sworn response to [a] motion for summary judgment, and sworn

affidavit    attached      to   that    response            should    [be]     treated       as

testimony by the district court.”). While Plaintiff’s filings are

not   sophisticated,        precise,        or       grammatically         perfect,         his

allegations      are   clear    and    consistent:            he     alleges     Defendant

Spradley walked away when Inmate Banks started punching him inside

their shared cell, and Defendant Spradley actively or passively

permitted another inmate, a known gang member, to pass a knife to

Inmate Banks, which Inmate Banks then used to stab Plaintiff.

Plaintiff uses the imprecise passive voice (“was stabbed”), but

reading this allegation in context, it is apparent Plaintiff

alleges Inmate Banks stabbed him using the knife Inmate Harris

provided    to     him.    Additionally,             Plaintiff       clarifies       in     his

                                            8
Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 9 of 14 PageID 553



affidavit that “Inmate Harris slid[] the knife to his blood gang

member brother Bank[s].” Pl Ex. at 4.

      That Defendant Spradley denies Plaintiff’s allegations does

not permit the Court to discredit Plaintiff’s version of events.

When two parties’ stories conflict, neither of which is blatantly

contradicted by indisputable evidence, a district court may not

make credibility determinations in favor of one party over the

other.6 See Sears, 922 F.3d at 1208 (holding summary judgment in

favor of the corrections officers was not proper because each

side’s version of events was different, meaning there remained a

genuine    dispute    of      material   fact).   There   is   no   indisputable

evidence contradicting Plaintiff’s story. What the parties submit

to   the   Court   is     a    quintessential     “he-said,    he-said,”      which

precludes the entry of summary judgment. See id.

      Accepting      as    true   Plaintiff’s     assertions    that      Defendant

Spradley     watched       Inmate    Banks      spontaneously       and     without

provocation start punching Plaintiff but declined to intervene,

and that Defendant Spradley was aware another gang-member inmate

armed Inmate Banks with a knife, Plaintiff provides enough evidence

to demonstrate a genuine issue of material fact whether Defendant

Spradley was deliberately indifferent to a substantial risk of




      6Additionally, Plaintiff cannot be penalized for lacking
concrete, indisputable evidence given his timely request that
video footage be preserved was not honored.
                                          9
Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 10 of 14 PageID 554



 serious harm.7 See Farmer v. Brennan, 511 U.S. 825, 833 (1994)

 (“[P]rison officials have a duty ... to protect prisoners from

 violence at the hands of other prisoners.”). And because this

 constitutional right was clearly established at the time of the

 incident,    Defendant       Spradley     is   not    entitled      to    qualified

 immunity.

                                     B. Injuries

      Defendant        Spradley     asserts      Plaintiff’s         request      for

 compensatory    and    punitive     damages    must    be    dismissed        because

 Plaintiff did not sustain a constitutional injury during the attack

 on December 15, 2016. Motion at 12-13.

      The Prison Litigation Reform Act (PLRA) requires that a

 plaintiff   seeking     damages    demonstrate       the    conduct      he   alleges

 violated his constitutional rights caused a physical injury. 42

 U.S.C. § 1997e(e) (“No Federal civil action may be brought by a

 prisoner    confined    in    a   jail,    prison,    or    other     correctional

 facility, for mental or emotional injury suffered while in custody

 without a prior showing of physical injury.”).

      The PLRA does not define “physical injury,” but the Eleventh

 Circuit has explained a physical injury is one that is not simply




      7Even if Defendant Spradley did not know Inmate Harris passed
 a knife to Inmate Banks, Plaintiff alleges facts that, if true,
 would permit a reasonable fact finder to conclude Spradley was
 deliberately indifferent to Plaintiff’s safety when he ignored
 Inmate Banks’s initial attack on Plaintiff.
                                           10
Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 11 of 14 PageID 555



 de minimis, though it “need not be significant.” Dixon v. Toole,

 225 F. App’x 797, 799 (11th Cir. 2007) (per curiam) (citing Harris

 v. Garner, 190 F.3d 1279, 1286 (11th Cir. 1999)). Bruising and

 scrapes fall into the category of de minimis injuries. Id. Accord

 Mann v. McNeil, 360 F. App’x 31, 32 (11th Cir. 2010) (holding vague

 back injuries and scrapes amounted to de minimis injuries).

      On   the    other    hand,   a   prisoner   need     not     demonstrate    a

 permanent, long-lasting injury to satisfy the PLRA’s “physical

 injury” requirement. Thompson v. Smith, 805 F. App’x 893, 903 (11th

 Cir. 2020). The Eleventh Circuit recently pronounced that, in

 accordance      with     Eighth    Amendment     jurisprudence,           “routine

 discomfort[s] associated with confinement” are not the kinds of

 “injuries”      for    which   compensatory    and     punitive    damages     are

 recoverable, but the PLRA “was not intended to allow only those

 prisoner-plaintiffs       with    severe    physical    injuries     to   recover

 [such] damages.” Id. at 904. The court clarified that to constitute

 a “physical injury” under the PLRA, a prisoner’s condition need

 not be so severe as to require “professional medical attention.”

 Id. at 904. Rather, temporary injuries, such as the temporary

 effects of pepper spray, may satisfy the PLRA’s standard. Id. at

 904-05 (reversing the district court’s grant of summary judgment

 as to damages because a reasonable trier of fact could conclude

 the prisoner-plaintiff suffered more than de minimis injuries from



                                        11
Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 12 of 14 PageID 556



 being     pepper   sprayed       sadistically    and      without   penological

 justification).

      Defendant Spradley argues Plaintiff provides no proof of a

 physical injury and implies Plaintiff’s assertions are merely

 conclusory and “blatantly contradicted” by medical records. Motion

 at 13. Defendant’s position is confusing given the exhibits he

 himself provides confirm Plaintiff sustained injuries on December

 15, 2016, following an inmate altercation. Immediately after the

 incident, a nurse documented multiple lacerations and a swollen

 nose. See Def. Ex. B at 2, 6. The lacerations required cleaning

 and bandaging. Id. at 3. Additionally, according to post-incident

 medical    records,   Plaintiff       reported     left    shoulder   pain   and

 received treatment for a suspected dislocated left shoulder, which

 he attributed to the December 15, 2016 incident. Def. Ex. D-3 at

 3, 7, 8, 10, 12, 35. See also Pl. Ex. at 4. The prison doctor found

 Plaintiff’s complaints serious enough to warrant an x-ray, and

 Plaintiff’s shoulder was immobilized. Def. Ex. D-3 at 8. The x-

 ray results showed Plaintiff did not sustain a fracture and had no

 malalignment or dislocation at the time. Id. at 31, 32, 34.

      The Court is not inclined to conclude as a matter of law that

 multiple    lacerations,     a    nose   injury,    and    a   shoulder   injury

 requiring an x-ray are de minimis injuries under the PLRA. While

 Plaintiff did not sustain broken bones or require stitches, he

 sustained more than scrapes and bruises. The evidence is enough to

                                          12
Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 13 of 14 PageID 557



 permit a reasonable fact finder to conclude Plaintiff’s injuries

 meet the “more-than-de-mimimis” threshold. Accordingly, Defendant

 Spradley fails to      carry his burden on summary judgment, and

 Plaintiff’s request for compensatory and punitive damages is not

 barred as a matter of law under the PLRA.

                               V. Conclusion

      For the reasons stated above, Defendant Spradley is not

 entitled to summary judgment. This case is in a posture to proceed

 to settlement conference and trial. As such, and because of the

 troubling, alleged     spoliation-of-evidence issue the Court has

 addressed previously, see Orders (Docs. 69, 77), the Court finds

 Plaintiff is entitled to the appointment of counsel to assist him.

 See 28 U.S.C. § 1915(e)(1); Bass v. Perrin, 170 F.3d 1312, 1320

 (11th Cir. 1999). Therefore, the Court will refer this case to the

 Jacksonville     Division   Civil   Pro   Bono   Appointment   Program.   If

 counsel is appointed to represent Plaintiff, the Court will afford

 counsel an opportunity to file a motion to reopen discovery for a

 limited period if counsel deems it necessary.

       Accordingly, it is

       ORDERED:

      1.    Defendant’s motion for summary judgment (Doc. 72) is

 DENIED.

      2.    This case is referred to the Jacksonville Division Civil

 Pro Bono Appointment Program so the designated deputy clerk of

                                      13
Case 3:17-cv-00765-BJD-PDB Document 81 Filed 07/17/20 Page 14 of 14 PageID 558



 the Court may seek counsel to represent Plaintiff.

      3.    The Clerk is directed to update the docket to reflect

 the correct spelling of Defendant Spradley’s last name.

      DONE AND ORDERED at Jacksonville, Florida, this 17th day of

 July 2020.




 Jax-6
 c:
 James Alexander Logan
 Counsel of Record




                                     14
